DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5 and 8-20 are pending in this office action.
Claims 1, 5, 10, 11 and 16-19 have been amended.
Claims 6 and 7 have been cancelled.

Response to Arguments
Applicant's arguments filed in the amendment filed 2/8/2022 regarding claim 11 have been fully considered but they are not persuasive. See rejection below.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akkarakaran et al (US 2021/0037549 A1).

Regarding claim 11, Akkarakaran teaches a method of a first UE (User Equipment) for performing sidelink communication, comprising: 
the first UE is (pre-)configured with a sidelink resource pool in a carrier or cell (Akkarakaran: Fig. 5; Rx UE configured with set or resources for sidelink communication), wherein a DRX (Discontinuous Reception) pattern is derived from at least a CBR (Channel Busy Ratio) of the sidelink resource pool or the carrier ( Akkarakaran: Fig. 5; [0178], sidelink resource including the DRX pattern (slot not used such as slot 4 in Fig. 5) based on a channel busy rate CBR) and is associated to the sidelink resource pool (Akkarakaran: Fig. 5; [0191], resource associated with DRX);  and 
the first UE performs monitoring sidelink control information in the sidelink resource pool based on the DRX pattern (Akkarakaran: Fig. 5, [0191] Rx UE monitors sidelink resources and excludes some resources; Fig. 3, [0175] disclose the SCI).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15  are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al (US 2021/0037549 A1) in view of Lu et al (US 2017/0325167 A1).

Regarding claim 12, Akkarakaran does not explicitly disclose wherein the DRX pattern indicates an active duration and/or a sleep duration for a cycle, or the active duration is followed by the sleep duration in the cycle. 
	Lu teaches wherein the DRX pattern indicates an active duration and/or a sleep duration for a cycle, or the active duration is followed by the sleep duration in the cycle (Lu: [0010], [0044]-[0045], D2D/sidelink DRX having active period and sleep period).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Akkarakaran wherein the DRX pattern indicates an active duration and/or a sleep duration for a cycle, or the active duration is followed by the sleep duration in the cycle as disclosed by Lu to provide a system for power saving in D2D communication (Lu: Abstract).

Regarding claim 13, Akkarakaran in view of Lu teaches wherein the first UE receives a specific message on a resource, and the resource is in active duration of the DRX pattern (Lu: Fig. 7, 9; [0057]-[0059]).

Regarding claim 14, Akkarakaran in view of Lu teaches wherein the specific message comprises V2P message broadcast or groupcast to a plurality of UEs (Lu: [0053], group-cast), or wherein the specific message is transmitted to pedestrian or power saving UE(s).  

Regarding claim 15, Akkarakaran in view of Lu teaches wherein the first UE is a pedestrian or power saving UE, or wherein the first UE applies the DRX pattern for a cycle repeatedly, or wherein the first UE performs monitoring sidelink control information on active duration for each cycle, and does not perform monitoring sidelink control information on sleep duration for each cycle (Akkarakaran: Fig. 5; [0191], sidelink communication configured with DRX, hence UE monitors during active time of the DRX; Fig. 3, [0175] disclose the SCI; Lu discloses the DRX with active and sleep period on Fig. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478